OPINION
MORRISON, Judge.
The offense is robbery; the punishment, fifteen (15) years.
Counsel was appointed on appeal. After an examination of the record, he found the appeal to be frivolous and without merit. Aware of his duties as prescribed by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, counsel, in light of Texas appellate procedure, has utilized as near perfect procedure as was utilized in Gainous v. State, Tex.Cr.App., 436 S.W.2d 137. It is noted that appellant’s attorney filed an appellate brief in the trial court as required by Art. 40.09, Sec. 9, Vernon’s Ann.C.C.P. In said brief counsel points out that after a diligent research of the record and the law applicable thereto, he has concluded that the appeal is without merit. Nevertheless, in the light of An-ders, he assigned thirteen grounds of error.
Appellant has filed his pro se brief in which he insists that the State’s witnesses *90“lied on him.” This was a question for the jury’s determination. We have reviewed the arguable grounds of error presented in the attorney’s brief and have concluded, as he did, that the appeal was frivolous.
The judgment is affirmed.